              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

THOMAS CARMICHAEL,                                )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-17-869-D
                                                  )
THE OKLAHOMA DEPARTMENT OF                        )
CORRECTIONS, and JOE M. ALLBAUGH,                 )
as Director, and the CITY OF OKLAHOMA             )
CITY.                                             )
                                                  )
       Defendants.                                )

               JUDGMENT GRANTING PERMANENT INJUNCTION

       The Court has reviewed Defendants’ Joint Brief in Opposition of Granting Plaintiff

Summary Judgment [Doc. No. 39], filed in response to the undersigned’s Order [Doc. No.

34] directing Defendants to show why Plaintiff is not entitled to summary judgment on his

claims.    Order [Doc. No. 34] at 10–11.           In its Order [Doc. No. 40], entered

contemporaneously herewith, the Court determined that the residency restrictions of the

Oklahoma Sex Offender Registration Act (“OSORA”) were not properly applied to

Plaintiff’s home in light of the unambiguous statutory language and, thus, Plaintiff has the

legal right to reside in his Edmond home. The Court granted Plaintiff summary judgment

accordingly. The Court has further determined that, under the facts and circumstances of

this case, permanent injunctive relief is appropriate.

       THEREFORE, judgment is entered in favor of Plaintiff and against Defendants,

permanently enjoining Defendants and their officers, agents, servants, employees, and

attorneys, as well as anyone in active concert with such persons, from enforcing OSORA’s
residency restrictions [Okla. Stat. tit. 57, § 590(A)] against Plaintiff to prohibit Plaintiff’s

residence in his home located at 2813 Shady Tree Lane, in Edmond, Oklahoma.

       IT IS FURTHER ORDERED that Plaintiff’s claims under the United States

Constitution are DISMISSED as moot WITHOUT PREJUDICE to refiling.

       ENTERED this 28th day of August, 2019.




                                               2
